DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 16 and 24 are objected to because of the following informalities: Claim 16 should be dependent off of claim 12 so that the numbers of each of the variables match.  The semicolon in line 4 of claim 24 should be a comma followed by “and” to show the end of the options.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 2 and 4-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear what the definition of nanostructured is because page 7 of the specification uses the terms, “generally” and “typically” when describing the size of the compound.  This then makes it unclear which size the 2-theta angle and width at mid-height are referring back to.
Regarding claim 2, it is unclear where the crystallizing in the cubic system is taking place because the sentence is incomplete.
As to claims 2 and 4-25, “compound” should be changed to “nanostructured compound” to avoid an antecedent basis issue.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 2, 4, 6-8, 10-16 and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (WO Publication 2015-011883).
Regarding claims 1, 4, 6-8 and 22, Yasuda discloses a pre-doping agent used in a positive electrode of a lithium ion secondary battery, the pre-doping agent comprising Li6MnO4 that is made from MnO and Li2O that are mixed at a molar ratio of 1:3 (Page 9, Paragraph 9).  This would result in an x of 0.75, a y of 0, a z of 0.25, and a t of 0, which would fall into the conditions listed in claim 1.  As to claim 2, Yasuda states that the pre-doping agent has a crystal structure (Page 2, paragraph 10).  As to claim 10, Yasuda teaches that the pre-doping agent comprises from 0.5-20 mass% of carbon (Page 4, Paragraph 6).  Regarding claims 11 and 21, Yasuda states that the pre-doping agent (first active material) is mixed with a positive electrode active material (second active material), and that the amount of the pre-doping agent is 1-20 mass% based on the total of the two active materials (Page 5, Paragraph 6).  As to claims 12-15, Yasuda teaches that the positive electrode active material can have the formula LizNibCocMndDeOf, wherein 0.2≤a≤1.2, b+c+d+e=1, 0≤e<1, D is Fe, Cr, Cu, Zn, Ca, Mg, S, Si, Al, etc., and 1.7≤f≤2.1 (Page 5, Paragraph 8).  Regarding claim 16, Yasuda discloses LiCoO2 as an example of a positive electrode active material (Page 5, Paragraph 8).  As to claims 19 and 20, Yasuda states that LiMn2O4 can be a positive electrode active material (Page 5, Paragraph 8).  Regarding claims 23 and 24, Yasuda discloses that the battery also comprises a negative electrode, which can be made of graphite or a silicon or tin material (Page 7, last paragraph-Page 8, paragraph 2).  As to claim 25, Yasuda teaches a method of manufacturing the compound comprising a mixing step of mixing the precursors, a heating step that is done in an inert atmosphere at 950 degrees Celsius, a break that would allow for cooling, a milling step that is done in an inert atmosphere, and a second milling step to add the carbon (Page 9, Paragraphs 9-11).
Yasuda fails to specifically teach that the pre-doping agent is nanostructured.
Yasuda teaches that the pre-doping agent has an average particle size of 200 nm to 20 µm (Page 4, Paragraphs 2-3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that if the average particle size of the pre-doping agent can be as small as 200 nm, then the crystalline structure making up the particles would be less than 200 nm, which is nano-sized.
7.	Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (WO Publication 2015-011883) in view of Buzanov (“Isothermal diagrams of the Li2O-MnO-MnO2 system”).
The teachings of Yasuda have been discussed in paragraph 6 above.
Yasuda fails to disclose that MnO2 is present in the pre-doping agent in an amount similar to the MnO, and that there is a crystalline phase Li2O.
Buzanov discloses a diagram of the phases of the Li2O-MnO-Mn2O system, which can be used in a cathode of a lithium ion battery (Abstract and Page 268, paragraph 1).  Buzanov also teaches that the amounts of the components can be adjusted to form products with different phases (Abstract).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that a Li2O crystalline phase can be formed and the amounts of MnO and MnO2 can be adjusted to be in similar amounts, as recited in claims 5 and 9, because Buzanov teaches that the amounts of the components can be adjusted to form products with desired phases.
8.	Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (WO Publication 2015-011883) in view of Levy (U.S. Patent Publication 2013/0323597).
The teachings of Yasuda have been discussed in paragraph 6 above.
Yasuda fails to disclose that the positive electrode active material can be LiFePO4.
Levy discloses a lithium manganese oxide product used in a cathode of a lithium ion battery, which is formed by LiO2, MnO2 and MnO, and which is coated with a LiFePO4 material (Paragraphs 0009, 0100, 0142), as recited in claims 17 and 18 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that a LiFePO4 active material could be used as an alternative to the oxide active materials of Yasuda because Levy teaches that LiFePO4 works effectively with lithium manganese oxide materials, such as the ones used in Yasuda.
Response to Arguments
9.	Applicant’s amendments, filed on 6/14/2022, have overcome the 35 USC 112 rejections of claims 4, 6, 7, 21, 22 and 25 of the present invention.  Therefore, the rejections have been withdrawn.  The rejection of claim 2 still stands.
10.	Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive.
	Applicants argue that Yasuda fails to disclose a nanostructure compound because the width at mid-height of the peak located at a 2-theta between 40 and 45 degrees is less than 1 degree, which does not fall under the requirement for a nanostructured material.  As discussed in the 112 rejection above, the definition of nanostructured described in the specification of the present invention cannot be referred back to because the words, “generally” and “typically” are used to described the size of the compound and crystallites of the compound.  This then leads to confusion for which sizes the 2-theta angle and width at mid-height are referring back to.  Since the definition cannot be relied upon, a nanostructure compound could be considered to be a compound having crystallites with a size of less than 1 micron.  Yasuda teaches that the pre-doping agent has an average particle size of 200 nm to 20 µm.  It would have been obvious to one of ordinary skill in the art that if the average particle size of the pre-doping agent can be as small as 200 nm, then the crystalline structure making up the particles would be less than 200 nm, which is nano-sized.  Examiner agrees that Yasuda does not teach the width at mid-height that the specification teaches is required to form a nanostructure.  Thus, if the criteria for the 2-theta peaks and the width at mid-height (as stated in canceled claim 3) were added to claim 1, this would overcome the current rejection.
Applicants also argue that Yasuda fails to teach the superior and unexpected results of using a nanostructure to increase the charged capacity of the compound.  Yasuda teaches on page 14, paragraph 5 that the initial charge capacity increases after the pre-doping agent is pulverized to form a fine powder (smaller size). Thus, Yasuda teaches that the smaller structure size improves the charged capacity of the compound.
Finally, Applicants argue that neither Buzanov nor Levy cure the deficiencies of Yasuda.  As discussed above, Yasuda teaches a nanostructured compound, as recited in the claims.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722